UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 29, 2007 OR ¨ TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-25507 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts 02026 (Address of Principal Executive Offices) (Zip Code) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer oAccelerated filer o
